FILED
                              NOT FOR PUBLICATION                           JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


VICENTE GARCIA MIRANDA, et al.,                  No. 12-73324

               Petitioners,                      Agency Nos.         A079-543-659
                                                                     A079-543-660
  v.                                                                 A079-543-661

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM*
               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Vicente Garcia Miranda, Maria Monica Garcia, and Julio Valentin Garcia

Gonzalez, natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in its October 3, 2012, order denying

petitioners’ successive motion to reconsider as number-barred. See 8 C.F.R.

§ 1003.2(b)(2) (“A party may file only one motion to reconsider any given

decision and may not seek reconsideration of a decision denying a previous motion

to reconsider.”).

      We lack jurisdiction to review petitioners’ challenge to the BIA’s order of

December 5, 2011, denying their earlier motion to reconsider, because this petition

for review is untimely as to that order. See 8 U.S.C. § 1252(b)(1); Membreno v.

Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005) (en banc).

      We also lack jurisdiction to consider petitioners’ contention that their case

warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      In light of our disposition, we need not address petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      12-73324